Exhibit 10.9

 

AMENDMENT No. 1 TO 5% SECURED CONVERTIBLE PROMISSORY NOTE

 

This Amendment No. 1 to the 5% Secured Convertible Promissory Note (this
“Amendment”), dated effective January 22, 2020 (the “Effective Date”), is by and
between IIOT-OXYS, Inc., a Nevada corporation (the “Borrower”), on the one hand,
and Cambridge MedSpace, LLC, a Massachusetts limited liability company (the
“Holder”), on the other hand. The Borrower and the Holder will be referred to
individually as a “Party” and collectively as the “Parties.” Any capitalized
terms not defined in this Amendment will have the meaning set forth in the 5%
Secured Convertible Promissory Note dated January 22, 2019 issued by the
Borrower to the Holder (the “Note”), attached hereto as Exhibit A.

 

RECITALS

 

WHEREAS, on January 22, 2019, the Borrower issued to the Holder the Note in the
principal amount of $55,000 (the “Principal Amount”);

 

WHEREAS, the Note matured on January 22, 2020 (the “Maturity Date”);

 

WHEREAS, the Parties wish to amend the Note to extend the Maturity Date to
January 22, 2020.

 

THEREFORE, in consideration of the foregoing recitals, mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as set forth
below.

 

AGREEMENT

 

1.                   Extended Maturity Date. Pursuant to Section 7(i) of the
Note, the definition of “Maturity Date” in the Note shall be March 1, 2021.

 

2.                   Waiver of Prior Defaults. Upon entering into this
Amendment, the Holder hereby waives all Events of Default, known or unknown to
the Holder, by Borrower prior to the Effective Date.

 

3.                   No Other Changes. Except as amended hereby, the Note will
continue to be, and will remain, in full force and effect. Except as provided
herein, this Amendment will not be deemed (i) to be a waiver of, or consent to,
or a modification or amendment of, any other term or condition of the Note or
(ii) to prejudice any right or rights which the Parties may now have or may have
in the future under or in connection with the Note or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

4.                   Authority; Binding on Successors. The Parties represent
that they each have the authority to enter into this Amendment. This Amendment
will be binding on, and will inure to the benefit of, the Parties to it and
their respective heirs, legal representatives, successors, and assigns.

 

5.                   Governing Law and Venue. This Amendment and the rights and
duties of the Parties hereto will be construed and determined in accordance with
the terms of the Note.

 

 

 



 1 

 

 

6.                   Incorporation by Reference. The terms of the Note, except
as amended by this Amendment, are incorporated herein by reference and will form
a part of this Amendment as if set forth herein in their entirety.

 

7.                   Counterparts; Facsimile Execution. This Amendment may be
executed in any number of counterparts and all such counterparts taken together
will be deemed to constitute one instrument. Delivery of an executed counterpart
of this Amendment by facsimile or email will be equally as effective as delivery
of a manually executed counterpart of this Amendment.

 

[Signature Page to Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment the
respective day and year set forth below:

 

BORROWER: IIOT-OXYS, Inc.             Date:  June 12, 2020 By /s/ Karen McNemar
    Karen McNemar, COO       HOLDER:               Date:  June 12, 2020 By /s/
Clifford L. Emmons     Clifford L. Emmons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

EXHIBIT A

 

5% Secured Convertible Promissory Note dated January 22, 2019

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 